Citation Nr: 1126255	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-40 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to February 9, 2009.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD since February 9, 2009.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision, by the Cheyenne, Wyoming, Regional Office (RO), which granted service connection for adjustment disorder with depressive disorder, not otherwise specified, and assigned a 30 percent rating, effective December 28, 2005.  In June 2009, the RO recharacterized the disorder as PTSD and increased the evaluation from 30 percent to 70 percent, effective February 9, 2009.  

On March 31, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In an August 2009 rating decision, the RO denied the claim for a total disability rating based on individual unemployability (TDIU); the Veteran did not appeal that decision.  However, at his personal hearing in March 2011, the Veteran raised a claim for a TDIU.  This issue is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  Prior to February 9, 2009, the Veteran's PTSD was manifested by ongoing symptoms of anxiety, depression, difficulty sleeping due to nightmares, intrusive thoughts, irritability, outbursts of anger, difficulty with impulse control, problems with concentration, feelings of isolation and detachment, suicidal ideations, difficulty concentrating, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores ranging from 45-57, resulting in occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.  

2.  From February 9, 2009, the Veteran's PTSD is not shown to be manifested by a disability picture that results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not more, for PTSD are met for the period prior to February 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  From February 9, 2009, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2006 from the RO to the Veteran which was issued prior to the RO decision in November 2006.  An additional letter was issued in January 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims decided herein and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity at that time to submit additional evidence.  In addition, the December 2007 SOC, the June 2009 SSOC, and the August 2009 SSOC provided the Veteran with an additional 60 days to submit additional evidence.  Thus, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim decided herein.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the service connection issues and the two rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from July 1988 to July 1991.  His DD Form 214 indicates that he served in Southwest Asia from January 1, 1991 to May 6, 1991; his military occupational specialty was as an equipment specialist.  His military personnel records reflect that he was awarded the National Defense Service Medal, and the Southwest Asia Service Medal with 2 bronze stars.  

The Veteran's initial claim for service connection for PTSD and depression, secondary to PTSD (VA Form 21-526) was received in March 2006.  The Veteran indicated that he was stationed with the 29th field artillery.  He stated that their job involved dealing with parts and supplies; they usually traveled with tanks and other vehicles, and they would see the fighting with the enemy.  The Veteran also stated that, during their travels through the highway of death, he saw dead bodies all around; he was afraid for his life.  The Veteran recalled one incident in service when he ran over a landmine and suffered a concussion; he stated that, had he and the sergeant not been in a big truck, they would have been seriously injured or killed.  The Veteran also recalled that, his first day in the Gulf, a warehouse was blown up in Bahrain, and a couple of hundred people were killed.  The Veteran related that the incident set the tone for the remainder of his period in the Gulf; he was scarred the entire time.  

Submitted in support of the claim were VA progress notes dated from December 2005 to July 2006.  The records indicate that the Veteran at the mental health clinic in December 2005 for a follow up evaluation for depression.  It was noted that the Veteran had been working at Trane but was laid off; he had stopped his antidepressant medications and thought things were going okay, but after he was laid off, the depression intensified.  The Veteran talked about feeling so frustrated that he was having suicidal thoughts.  No pertinent diagnosis was noted.  Among these records is a mental health intake, dated in January 2006, indicating that the Veteran presented to the clinic with severe depression and thoughts of dying.  The Veteran reported that he had had difficulty with depression since his return from Desert Storm in 1991.  The Veteran related that he had a girlfriend from Germany come home with him; she got pregnant and returned to Germany, telling him that he would never see the baby.  The Veteran also related that his grandfather suffered a stroke shortly after his discharge, and died at home.  The Veteran was quite irritable with daily outbursts of anger.  The Veteran reported suicidal ideation, but expressed no intent.  He also reported thoughts of harming others, but expressed no intent to act.  The Veteran reported anxiety and panic attacks, depression and suicidal ideation.  It was noted that the Veteran lived with his mother; he has been unemployed for the past 6 months.  Following a mental status examination, the examiner reported a diagnosis of PTSD, as evidenced by depression, social isolation, lack of trust, increased arousal, and irritability; the Veteran was assigned a GAF of 45.  A similar diagnosis and GAF score was noted in March 2006.  

The Veteran was afforded a VA examination in September 2006.  At that time, it was noted that the Veteran lived with his mother, has never married and has no children.  It was noted that the Veteran worked on a production line about 2 years ago, but stopped working secondary to feeling that the crane was unsafe and inoperable.  It was reported that the Veteran served in Gulf War I; he served with 76 Charley Company and was responsible for parts and supplies.  The Veteran recalled running over a landmine and thinking that he had a concussion.  He also spent time near the oil fields.  The Veteran reported that he saw a great deal of destruction.  He also reported viewing a couple of dead bodies on the side of the road.  He was not responsible for tending to the wounded, and he stated that he did not fire his rifle during his period of duty in Iraq.  The Veteran described some hyperarousal and avoidance behaviors, with limited re-experiencing.  He reported difficulty falling asleep.  The Veteran also reported waking in the middle of the night due to bad dreams.  The Veteran stated that the dreams caused him anxiety and placed under the pressures that he felt in Desert Storm.  The Veteran indicated that he does not have difficulty interacting with others, and he generally does not engage in confrontation.  The Veteran also stated that he generally feels disconnected from people on an emotional level.  He denied having panic attacks.  He did report episodes where he becomes angry and tense; he noted that those episodes occur on a regular basis.  It was noted that his mood is generally irritable, and at times tense; he can become tearful.  He denied suicidal ideation or auditory or visual hallucinations.  

On mental status examination, it was noted that he was oriented in all spheres.  His mood was dysphoric, and his affect restricted, with an occasional appropriate smile.  His short term memory was intact.  His concentration was good.  His thought processes were not impaired during the interview, and they were goal directed.  He had suicidal ideation in his past history, but no current plan or intent to hurt himself.  He denied auditory or visual hallucinations.  The pertinent diagnoses were anxiety disorder, not otherwise specified, as likely as not secondary to service in the Gulf war; and depressive disorder, not otherwise specified, mutlifactorial, as likely as not exacerbated by military service.  The examiner noted that the Veteran's stressors were chronic and moderate; he was assigned a GAF score of 57 for the anxiety and depressive disorders.  

Received in October 2007 were VA progress notes dated from September 2006 to October 2007.  These records show that the Veteran received clinical attention and individual therapy for symptoms of PTSD.  During a clinical visit in November 2006, the Veteran reported that he continued to have difficulty with anxiety and depression.  He stated that he spent most of the day sleeping and will get up to prepare a meal for his mother in the evenings.  The Veteran talked about feelings of hopelessness and worthlessness; he stated that he has been unsuccessful at finding work.  On mental status examination, he was fully oriented; no homicidal or suicidal ideations were noted.  The Veteran stated that his current treatment regime was functional at times.  When seen in October 2007, it was noted that the Veteran's PTSD was manifested by sleep disturbance, nightmares, irritability, outbursts of anger, and intrusive thoughts.  He was given a diagnosis of PTSD, and assigned a GAF score of 50.  

Additional VA progress notes were received in January 2009, dated from November 2007 to November 2008.  These records show that the Veteran received clinical attention and individual therapy for symptoms of PTSD.  During a clinical visit in September 2008, the Veteran admitted to suicidal ideation but would not act on these thoughts due to his close relationships with his mother and grandmother; he also had vague nonspecific homicidal ideations.  It was noted that the Veteran would be referred to the PTSD residential program for more intensive treatment.  When seen in October 2008, the Veteran indicated that he had had a difficult year; he stated that he had difficulty with impulse control and responds violently when he feels threatened.  He reported difficulty with sleep to include nightmares.  It was noted that the Veteran's PTSD was evidenced by sleep disturbance, irritability, social isolation, impulse control, problems with concentration, and outbursts of anger.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 45.  

The Veteran was afforded a VA examination in February 2009.  The Veteran reported being depressed and angry; he stated that he frequently thinks about death.  The Veteran stated that he also thinks about difficulties that he has with personal relationships, and he has decreased interest and decreased motivation.  The Veteran reported intrusive memories about his military experiences especially when he hears about the current situation in Iraq.  The Veteran also reported that he frequently feels withdrawn and irritable.  The Veteran reported nightmares about what he saw during the Persian Gulf War, and he noted apocalyptic thinking.  He admitted to suicidal thinking but denied any active plans or history of attempts.  He denied any active homicidal ideation, plans or history of attempts.  He admitted to generalized anxiety and occasional panic attacks.  He denied any overt psychotic symptoms such as auditory or visual hallucinations.  He reported no grossly inappropriate behavior but he becomes irritable and short tempered at times.  The Veteran indicated that he would be homeless if it were not for his mother.  The Veteran reported that he has not worked since 2005; he stated that had difficulty working due to sleep disturbance and irritability.  

On mental status examination, it was noted that the Veteran was appropriately dressed.  His speech was articulate.  Thought process was logical and goal oriented.  Motor functioning was grossly intact, although he appeared slightly slowed.  He was estimated to have at least average intellect and be a reasonable historian.  The Veteran's affect appeared blunted.  The Veteran showed good orientation skills and math skills, but he had difficulty with long-term memory, short-term memory, working memory, attention and concentration.  Visual motor, visual special skills, language and comprehension skills were otherwise intact.  The pertinent diagnoses were PTSD, chronic mild to moderate, and mood disorder, not otherwise specified, with depressive and possible hypomanic like symptoms.  The examiner stated that it is at least as likely as not that PTSD is associated with situations he first experienced during military service and exacerbated by the suicide death of the Veteran's brother in 1996.  The examiner also stated that it is at least as likely as not that his mood disorder is secondary to his PTSD and overlapping symptoms include irritability, social withdrawal, and sleep disturbance.  The Veteran was assigned a GAF score of 56.  

Subsequently received were VA progress notes dated from October 2007 through July 2009.  These records show that the Veteran received clinical attention and individual therapy for symptoms of PTSD.  During a clinical visit in June 2009, the Veteran stated that his medications are helping to reduce his symptoms.  He was not psychotic or suicidal.  He generally has daily intrusive thoughts about his combat experience.  He has trouble maintaining jobs.  On mental status examination, the Veteran was described as alert and cooperative; he was dressed appropriately.  No bizarre behavior was noted.  Speech was normal rate and tone, with no abnormalities.  He had intrusive thoughts, but no delusions or hallucinations; he denied suicidal and homicidal ideations.  He was less depressed, anxious and irritable.  He was fully oriented; judgment and insight were average.  The diagnosis was PTSD, and the examiner assigned a GAF score of 50.  

At his personal hearing in March 2011, the Veteran indicated that he was diagnosed with PTSD since 2004.  The Veteran reported that, while the increased symptoms were noted on the day of the examination in February 2009, his condition had become worse long before the examination was conducted.  The Veteran indicated that he had difficulty sleeping; he stated that he is awakened by dreams.  The Veteran related that he last worked in 2004; he got into an argument with the safety of the work environment and was escorted off the premises.  It was argued that the Veteran had demonstrated his inability to obtain and maintain gainful employment as a result of his PTSD.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2010).  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2010).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's disability more closely approximates the criteria for a 70 percent rating from the initial date of his claim for service connection.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.  

Specifically, while there is no evidence of obsessional rituals which interfere with routine activities, or speech intermittently illogical, obscure or irrelevant, the Veteran does have depression that affects his ability to function.  VA progress notes are replete with notations from as far back as 2005 that the Veteran had been experiencing episodes of depression, anger episodes, and social withdrawal.  The pertinent evidence of record shows the Veteran's service-connected PTSD is manifested by intrusive thoughts relating to his service in the Persian Gulf.  Other symptoms include difficulty sleeping due to nightmares, chronic anxiety, hyperarousal, anger outbursts, irritability, and social isolation.  The evidence shows the Veteran's PTSD symptoms are of such severity and persistence that they cause deficiencies in most areas, including his mood, family relations, and work.  Significantly, throughout the appeal period, the Veteran has described his mood as depressed.  Indeed, on VA examination in September 2006, the examiner stated that stressors were chronic and moderate.  At that time he was assigned a GAF score of 57.  

However, VA progress notes dated in January and March 2006 reflect diagnoses of PTSD, as evidenced by depression, social isolation, lack of trust, increased arousal, and irritability; the Veteran was assigned a GAF of 45.  Scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  Ultimately, he demonstrated occupational and social impairment with deficiencies in most areas.  Thus, the schedular criteria for a 70 percent evaluation have been approximated.  

In particular, the Veteran's hearing testimony of March 2011 is compelling and is not generally contradicted by clinical findings.  The record clearly shows that the symptoms of the Veteran's PTSD had increased in severity years prior to his VA examination on February 9, 2009.  As noted above, as early as January 2006 the Veteran experienced severe depression, irritability, outbursts of anger, as well as suicidal and homicidal ideations.  At that time, he was assigned a GAF score of 45; it was noted that his score had been 45 for the past year, as had been recorded on December 23, 2005.  On this record, the Board considers the evidence to satisfactorily approximate symptoms of behavior which interfere with routine activities; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances, especially in a worklike setting, that more nearly approximate the criteria for a 70 percent initial disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the Veteran's GAF scores have ranged from 45 to 57; scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  His GAF most recently and prominently was shown to be 45, indicating findings showing employment problems, an inability to work with authority, and requiring an increase in his psychotropic medications.  It is noteworthy that the Veteran testified that he had to stop working as a result of problems related to his PTSD; he had problems with anger management and he had difficulty with authority.  Consequently, he demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.  

The evidence does not, however, show that the veteran has symptoms severe enough to warrant 100 percent.  Although the veteran has persistent intrusive recollections, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations.  He does not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  While the veteran express chronic suicidal ideations, there is no documented instance of the veteran being an imminent danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living. There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  In essence, total occupational and social impairment is not shown.  Taking the evidence all together, the preponderance of it is against a rating higher than 70 percent for any time during the appeal period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the veteran's PTSD symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2010).  The veteran does not have such symptoms as contemplated by a 100 percent evaluation.  See Mauerhan, supra.  

In sum, while a 70 percent evaluation is warranted for the period prior to February 9, 2009, the preponderance of the evidence is against a rating in excess of that amount prior to or since February 9, 2009.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's PTSD symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2010).  

Finally, there is no evidence of record showing that PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned 70 percent schedular disability rating (Diagnostic Code 9411), which specifically encompasses the Veteran's occupational and social impairment, with deficiencies in most areas, his difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships, as well as other specific psychological symptoms.  

There is also no indication that the Veteran's PTSD has necessitated frequent periods of hospitalization during the pendency of this appeal.  He has not had any hospitalization during this appeals period for his PTSD. This evidence that has been shown is contemplated on a schedular basis.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), which concern the assignment of extra- schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 70 percent rating for PTSD, prior to February 9, 2009, is granted, subject to the regulations governing the payment of VA monetary benefits.  

A rating in excess of 70 percent for PTSD since February 9, 2009 is denied.  


____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


